Exhibit 10.2

FAIR ISAAC CORPORATION

TRANSITION AGREEMENT

WITH CHARLES L. ILL

THIS TRANSITION AGREEMENT (the “Agreement”) is made and entered into as of
April 25, 2012 (the “Effective Date”) by and between Fair Isaac Corporation, a
Delaware corporation (the “Company”), and Charles L. Ill, a resident of Jupiter,
Florida (“Ill”).

BACKGROUND

A. The Company and Ill entered into a letter agreement dated January 15, 2010
(the “Letter Agreement”).

B. The Company and Ill entered into an Indemnification Agreement dated
February 1, 2010 (the “Indemnification Agreement”).

C. The Company and Ill entered into a Proprietary Information and Inventions
Agreement dated February 1, 2010 (the “Past PIIA”). Contemporaneous with the
execution of this Agreement, the Company and Ill are entering into a new
Proprietary Information and Inventions Agreement (the “New PIIA”).

D. The Company and Ill entered into a Management Agreement dated February 1,
2010 (the “Management Agreement”). Contemporaneous with the execution of this
Agreement, the Company and Ill are entering into an Amended and Restated
Management Agreement, which will supersede and replace the Management Agreement
(the “Amended and Restated Management Agreement”).

E. As of the Effective Date, Ill holds options to purchase shares of common
stock of the Company and holds restricted and performance stock unit awards,
pursuant to written option agreements and restricted stock unit agreements, as
applicable (the “Equity Awards”), as summarized in the attached Exhibit A to
this Agreement.

F. Ill and the Company have announced Ill’s separation from the Company
effective as of February 22, 2013.

G. Ill and the Company have agreed that Ill will continue to serve as the
Company’s Executive Vice President-Sales, Services and Marketing through the
Transition Date (as defined in subparagraph 2(a) below); provided, however that
Ill’s employment with the Company may be terminated earlier in accordance with
subparagraph 2(d) below.

H. At the Company’s request, after the Transition Date Ill shall remain employed
with the Company up through and until February 22, 2013 (the “Separation Date”)
to provide services to the Company under the terms of this Agreement in order to
facilitate a smooth transition for the Company; provided, however that Ill’s
employment with the Company may be terminated earlier in accordance with
subparagraph 2(d) below.



--------------------------------------------------------------------------------

I. The parties intend to mutually conclude their employment relationship
amicably, but mutually recognize that such a relationship may give rise to
potential claims or liabilities.

J. The parties desire to resolve all issues now in dispute between them and have
agreed to a full settlement of such issues.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the First Release and the Second Release (defined and
referred to below), the parties, intending to be legally bound, agree as
follows:

AGREEMENT

1. Separation; Transition Term. Ill hereby confirms his separation from the
Company as its Executive Vice President-Sales, Services and Marketing and as an
officer of any of the Company’s subsidiaries and affiliates effective as of the
Transition Date. Ill further hereby confirms his separation as an employee of
the Company and any of its subsidiaries and affiliates effective as of the
Separation Date or such earlier date if Ill’s employment is terminated before
the Separation Date in accordance with subparagraph 2(d) below. Ill’s employment
with the Company will automatically terminate effective as of the Separation
Date, unless earlier terminated in accordance with subparagraph 2(d) below. The
period of Ill’s employment hereunder is referred to in this Agreement as the
“Transition Term”. Except as otherwise provided herein, Ill may not have any
other employment or engage in any other business venture during the Transition
Term unless Ill obtains prior written approval from the Company’s Chief
Executive Officer.

2. Employment Terms During the Transition Term.

(a) Scope of Engagement. Subject to the terms and conditions of this Agreement,
Ill agrees to remain in the employ of the Company, and the Company agrees to
continue Ill’s employment, for the duration of the Transition Term. As of the
Effective Date and continuing through September 30, 2012, Ill will continue to
serve as the Company’s Executive Vice President-Sales, Services and Marketing;
provided, however, that the Company may decide in its discretion to transition
Ill out of the Executive Vice President-Sales, Services and Marketing role
before September 30, 2012, in which event Ill shall continue to receive the pay
and benefits as described in this Agreement for the remainder of the Transition
Term. Ill’s last date of service as the Company’s Executive Vice
President-Sales, Services and Marketing, and last day as an officer of the
Company for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, is referred to herein as the “Transition Date.” As of the Transition
Date and for the remainder of the Transition Term, Ill will continue to be
employed by the Company, will continue to report directly to the Company’s Chief
Executive Officer, and will be

 

2



--------------------------------------------------------------------------------

responsible for providing such transition assistance and for special project
matters as may be reasonably requested by the Company’s Chief Executive Officer
from time to time (which Ill may perform from the location of his choosing). The
Company will provide Ill with reasonable notice if Ill is required to travel to
the Company’s headquarters and other Company locations from time to time to
provide the services described above after the Transition Date. Ill agrees to
serve the Company faithfully and to the best of his ability during the
Transition Term. Ill may serve as a director of business and civic organizations
as approved by the Company’s Chief Executive Officer, so long as they are not
inconsistent with his duties as an employee of the Company or in violation of
this Agreement.

(b) Pay and Benefits. From the Effective Date through the Transition Term, the
Company will pay Ill a base salary for services performed at the annualized rate
of $550,000.00, the annualized rate in effect immediately before the Effective
Date, subject to normal withholdings and payable in accordance with the
Company’s normal payroll practices. In addition, during the Transition Term Ill
will be eligible to participate in such employee benefit plans and programs for
which he may be eligible and in which he participated immediately before the
Effective Date. In addition, Ill will be eligible to receive an incentive award
of between 0% to 100% of Ill’s annual base salary under the Company’s Management
Incentive Plan (“MIP”) for the Company’s fiscal year 2012. Ill shall not be
eligible for any other incentive, bonus, option or other compensation award for
the Company’s fiscal year 2013. The benefits plans and programs of the Company
may be modified or terminated by the Company in its discretion provided that any
modification or termination will be generally applicable to other executive vice
presidents of the Company. Ill agrees that he will continue to receive vacation
time off in accordance with the policies and practices of the Company from the
Effective Date through the Transition Date, and further agrees that he is not
entitled to any vacation payout upon conclusion of the Transition Term. Further,
the Company will provide Ill with continuation of basic life insurance for
himself and voluntary life insurance for himself and his dependents for twelve
(12) months immediately following the Transition Term, provided that this shall
apply only with respect to the continuation of coverage levels Ill is enrolled
in as of the Effective Date (provided Ill remains enrolled in such coverage
levels immediately prior to the end of the Transition Term). At the end of such
twelve (12) month period, Ill will be eligible to convert the policies to
individual policies at his own cost to the extent then permitted by the
applicable insurance policies and underwriting guidelines.

(c) Expenses. The Company shall reimburse Ill for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities for the Company during the
Transition Term, subject to the Company’s normal policies and procedures for
expense verification and documentation. Further, the Company agrees to reimburse
Ill for up to $5,000.00 in legal expenses related to the negotiations of this
Agreement and the terms of his separation.

(d) Early Termination. Notwithstanding anything in this Agreement to the
contrary, Ill’s employment hereunder may be terminated before the Separation
Date (i) by Ill at any time and for any reason, (ii) by the Company for Cause
(as defined below), (iii) by the

 

3



--------------------------------------------------------------------------------

Company for any reason following an Event (as such term is defined in the
Amended and Restated Management Agreement), (iv) by the Company due to
disability for which Ill is qualified for benefits under the Company’s group
long-term disability program, or (v) because of Ill’s death. In the event of
termination of Ill’s employment before the Separation Date because of any of the
foregoing reasons, the Company’s only obligation hereunder shall be to pay such
compensation and provide such benefits as are earned by Ill through the date of
termination of employment. Upon the Transition Date, Ill shall promptly resign
any and all positions Ill then holds as officer or director of the Company or
any of its affiliates.

(e) Cause Definition. For purposes of this Agreement, “Cause” means a
determination in good faith by the Company’s Chief Executive Officer, and
ratification by the Company’s Board of Directors or a designated committee
thereof, of the existence of one or more of the following: (i) commission by Ill
of any act constituting a felony; (ii) any intentional and/or willful act of
fraud or material dishonesty by Ill related to, connected with or otherwise
affecting Ill’s employment with the Company, or otherwise likely to cause
material harm to the Company or its reputation; or (iii) a material breach by
Ill of the Company’s material policies or codes of conduct or of Ill’s material
obligations under this Agreement, the Past PIIA, the New PIIA or other agreement
between Ill and the Company, which breach has not been cured within fifteen
(15) days after written notice thereof to Ill from the Company.

(f) Coordination With Amended and Restated Management Agreement. The parties
agree that (i) if any Event shall occur during the Term (as such term is defined
in the Amended and Restated Management Agreement), and the employment of Ill
with the Company is voluntarily or involuntarily terminated under circumstances
specified in Section 2(a) of the Amended and Restated Management Agreement, then
Ill shall be eligible to receive from the Company or its successor the benefits
under Section 2 of the Amended and Restated Management Agreement in accordance
with the terms of the Amended and Restated Management Agreement; and
(ii) neither Ill’s notice of resignation effective as of the Separation Date,
nor his resignation effective as of the Separation Date, both in accordance with
paragraph 1, constitute an involuntary termination or resignation for Good
Reason (as such term is defined in the Amended and Restated Management
Agreement), or otherwise triggers any payments or benefits, under the Amended
and Restated Management Agreement or the Letter Agreement.

3. Equity Awards. Ill acknowledges and agrees that the spreadsheet set forth as
Exhibit A is an accurate list of all option grants and equity-based awards
received by Ill during his employment with the Company prior to the Effective
Date, and that he has no other equity or equity-based compensation rights with
respect to the Company or any affiliate. The Equity Awards shall continue to be
governed by the terms and conditions set forth in the applicable written stock
option and restricted or performance stock unit agreements.

4. First and Second Release by Ill. At the same time Ill signs this Agreement,
he also will sign a release in the form attached to this Agreement as Exhibit B
(the “First Release”), in favor of the Company and its affiliates, divisions,
subsidiaries, committees, trustees, directors, officers, employees, agents,
predecessors, successors, and assigns. If on or within twenty-one

 

4



--------------------------------------------------------------------------------

(21) days after the Separation Date (provided Ill’s employment is not terminated
early under subparagraph 2(d) above before the Separation Date) Ill executes a
second release in the form attached to this Agreement as Exhibit C (the “Second
Release”) and satisfies the other conditions identified in subparagraph 5(b)
below, then Ill will receive the additional consideration as set out in
subparagraph 5(a) below. This Agreement will not be interpreted or construed to
limit the First Release or the Second Release in any manner.

5. Retention Consideration.

(a) Retention Pay and Benefits. If Ill’s employment is not terminated early
under subparagraph 2(d) above before the Separation Date, then Ill’s employment
with the Company shall end as of the Separation Date and, subject to the
conditions identified below, the Company will (1) pay Ill as retention pay an
amount equal to one (1) times the sum of (A) Ill’s annual base salary at the
rate identified in subparagraph 2(b) above ($550,000.00) plus (B) the greater of
(Y) the annual incentive bonus paid to Ill under the MIP for the Company’s
fiscal year 2011 ($175,000.00) and the annual incentive bonus Ill receives under
the MIP for the Company’s fiscal year 2012, payable in a lump sum on the
fortieth (40th) day after the Separation Date, and (2) provided Ill (and, if
applicable, Ill’s eligible dependents), completes and returns the forms
necessary to elect COBRA continuation coverage to the COBRA administrator for
the group health plan in which Ill participates as of the Separation Date,
provide Ill (and, if applicable, Ill’s eligible dependents) with COBRA
continuation coverage at no cost to Ill, for a period of twelve (12) months
following the Separation Date, provided Ill remains eligible for COBRA; provided
that such continuation coverage will be provided only with respect to Ill’s base
medical, dental, vision and Employee Assistance Program coverage under the group
health plan in which Ill receives COBRA continuation coverage (and in Minnesota
only, this applies to basic life insurance coverage), and shall not apply to any
medical expense reimbursement account, dental care plan, vision care plan, or
other arrangement for which Ill may be entitled to COBRA continuation coverage.

(b) Conditions. Payment by the Company of any retention pay or premium
reimbursements under subparagraph 5(a) will be conditioned upon Ill (1) signing
and not revoking the Second Release in accordance with paragraph 4,
(2) complying with Ill’s obligations under this Agreement, the Past PIIA, the
New PIIA, or any other agreement between Ill and the Company then in effect, and
(3) cooperating with the Company in the transition of Ill’s duties.

6. Confidential Information. Ill acknowledges entering into the Past PIIA and
hereby reaffirms his commitments and obligations under the Past PIIA. In
addition, as a condition of entering into this Agreement, Ill acknowledges
entering into the New PIIA and hereby affirms his commitments and obligations
under the New PIIA. Nothing in this Agreement is intended to modify, amend,
cancel or supersede the Past PIIA or the New PIIA in any manner.

 

5



--------------------------------------------------------------------------------

7. Non-Solicitation. During the Transition Term, and for a period of fifteen
(15) consecutive months from and after conclusion of the Transition Term, Ill
shall not, directly or indirectly, (a) solicit, request, advise, induce or
influence any person who is then employed or engaged by the Company (as an
agent, employee, independent contractor, or in any other capacity), or any
successor thereto, in any manner or capacity, to terminate his or her
employment, agency or relationship with the Company, or any successor thereto;
or (b) employ or attempt to employ in any manner or capacity any person who is
then employed or engaged by the Company (as an agent, employee, independent
contractor, or in any other capacity), or any successor thereto, or who was an
employee of the Company, or any successor thereto, at any time during the nine
(9) month period immediately prior to the date on which Ill employs or attempts
to employ any such employee; provided, however, that this subparagraph 7(b)
shall not preclude Ill from employing any person whose employment with the
Company was involuntarily terminated by the Company; or (c) solicit or sell any
product or service competitive with any Company product or service that Ill
solicited or sold (or had direct, indirect, or supervisory responsibility for
soliciting or selling) during the 24-month period immediately preceding the
termination of Ill’s employment with the Company, or about which Ill has
knowledge of or proprietary information, to any then-current customer of the
Company or to any prospective customer of the Company that the Company was
actively targeting for a business relationship at any time during the last
twelve (12) months of Ill’s employment with the Company; or (d) divert or take
away, or attempt to divert or take away, or solicit or attempt to solicit, any
then-current acquisition or investment candidate, customer, supplier or other
business contact of the Company (whether or not Ill directly or indirectly
solicited such customer during Ill’s employment), or any investment candidate,
customer, supplier or other business contact of the Company that the Company was
actively targeting for a business relationship at any time during the last
twelve (12) months of Ill’s employment with the Company, to cancel, curtail, or
otherwise adversely change its relationship with the Company, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, investor, employee, member of any
association, consultant or otherwise.

8. Confidentiality.

(a) General Standard. The provisions of this Agreement, the First Release and
the Second Release (collectively “Confidential Transition Information”) will be
treated by Ill and the Company as confidential. Accordingly, Ill and the Company
will not disclose Confidential Transition Information to anyone at any time,
except as provided in subparagraph 8(b) below.

(b) Exceptions.

(i) It will not be a violation of this Agreement for Ill to disclose
Confidential Transition Information to his immediate family, his attorneys, his
accountants or tax advisors, or his financial planners. It will not be a
violation of this Agreement for the Company to disclose Confidential Transition
Information to its directors, officers, employees or agents in the course of
performing their responsibilities for the Company, or as otherwise necessary for
legitimate business purposes; provided that the Company has taken reasonable
steps consistent with its normal business practices to preserve the
confidentiality of Confidential Transition Information.

 

6



--------------------------------------------------------------------------------

(ii) It will not be a violation of this Agreement for Ill to inform Company
employees who ask him about employment opportunities outside the Company that
the terms of subparagraph 7(a) of this Agreement preclude him from engaging in
certain activities that could interfere with their employment with the Company.

(iii) It will not be a violation of this Agreement for Ill to inform prospective
future employers or partners about Ill’s post employment restrictions and
continuing obligations to the Company.

(iv) It will not be a violation of this Agreement for Ill or the Company to
disclose Confidential Transition Information pursuant to a legally enforceable
subpoena, deposition notice, or other legal process, so long as before any
disclosure is made, such party first notifies the other party and provides such
other party with sufficient time to object to such subpoena, deposition notice
or other legal process, and/or to seek a protective order with respect to such
Confidential Transition Information.

(v) It will not be a violation of this Agreement for Ill or the Company to
disclose Confidential Transition Information in reports to governmental agencies
as required by law, including but not limited to disclosure as required by
federal securities laws and regulations or to any federal or state tax or
securities regulator.

9. Records, Documents, and Property. Ill agrees to utilize his reasonable
efforts to deliver to the Company on or before the conclusion of the Transition
Term any and all Company records and any and all Company property in his
possession or under his control, including manuals, books, blank forms,
documents, letters, memoranda, reports, printouts, computer disks, computer
tapes, data, tables, or calculations and all copies thereof, documents that in
whole or in part contain any trade secrets or confidential, proprietary, or
other secret information of the Company and all copies thereof, and keys, access
cards, access codes, source codes, passwords, credit cards, personal computers
(excluding the Company-provided iPad, subject to the conditions identified
below), telephones, and other electronic equipment belonging to the Company.
With respect to the Company-provided iPad, Ill shall be permitted to retain this
iPad and his personal information stored on this iPad provided Ill first
provides the iPad to the Company, no later than three (3) business days after
the end of the Transition Term, so that the Company may purge all Company
confidential and proprietary information from the iPad. The Company agrees that
it will not purge any of Ill’s personal information, property or documents
maintained on the iPad, including without limitation Ill’s personal music or
photo files, software not licensed to the Company or Ill’s personal contacts.
Ill agrees that he shall not maintain copies (in whole or in part) of any
Company confidential or proprietary information that was maintained on his iPad
at any time during his employment with the Company. The Company-provided iPad
will be provided to Ill in its “as is” condition and without warranty or
guarantee of any kind. Nothing in this paragraph 9 is intended to preclude Ill
from keeping his personal possessions located on the Company’s premises or
documents that are related solely to his compensation, benefits, rights, and
other perquisites of being an officer and/or employee of the Company and/or its
subsidiaries.

 

7



--------------------------------------------------------------------------------

10. Indemnification. The Company will indemnify Ill in connection with Ill’s
status, duties and responsibilities for the Company, as set out in the
Indemnification Agreement, which Ill and the Company signed in connection with
Ill’s initial employment with the Company. Ill states that he has no knowledge
of any wrongdoing on the part of the Company or its directors, officers,
employees or agents.

11. Knowledge by Company. The Company agrees that it has no knowledge of any
wrongdoing by Ill during his employment or relating to his employment with the
Company.

12. Cooperation.

(a) Agreement to Assist and Cooperate. At the Company’s reasonable request and
upon reasonable notice, Ill will, from time to time, timely execute and deliver
such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Ill in his capacity as an officer of the Company) as may be
necessary or appropriate to formalize and complete the applicable corporate
records. In addition, at the Company’s reasonable request and upon reasonable
notice, Ill will, from time to time, discuss and consult with the Company
regarding business matters that he was directly and substantially involved with
while employed by or otherwise providing services to the Company.

(b) Claims Involving the Company. Ill agrees that he will, at any future time,
be available upon reasonable notice from the Company, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Ill has or may have knowledge of by
virtue of his employment by or service to the Company or any related entity. In
performing his obligations under this subparagraph 12(b) to testify or otherwise
provide information, Ill will honestly, truthfully, forthrightly, and completely
provide the information requested. Ill will comply with this Agreement upon
notice from the Company that the Company or its attorneys believe that his
compliance would be helpful in the resolution of an investigation or the
prosecution or defense of claims. In the event that the Company requires Ill’s
services under subparagraphs 12(a) or 12(b) following the conclusion of the
Transition Term, the Company shall compensate Ill for such additional services
at the hourly rate of $400.00, except that Ill shall not be compensated for his
actual time spent testifying either at a trial or in a deposition. In addition,
the Company will reimburse Ill for all reasonable out-of-pocket expenses for his
services under subparagraphs 12(a) or 12(b).

13. Non-disparagement. Ill will not malign, defame, or disparage the reputation,
character, image, products, or services of the Company, or the reputation or
character of the Company’s directors, officers, employees, or agents. The
Company (by and through the current

 

8



--------------------------------------------------------------------------------

members of the Company’s Board of Directors and the current executive officers
of the Company) will not at any time disparage, defame or besmirch the
reputation, character or image of Ill. It shall not be considered disparagement
and nothing in this Agreement is intended to prevent or interfere with any party
making any required or reasonable communications with, or providing information
to, any governmental, law enforcement, or stock exchange agency or
representative, or in connection with any governmental investigation, court,
administrative or arbitration proceeding.

14. Taxes. The Company may take such action as it deems appropriate to ensure
that all applicable federal, state, city and other payroll, withholding, income
or other taxes arising from any compensation, benefits or any other payments
made pursuant to this Agreement, and in order to comply with all applicable
federal, state, city and other tax laws or regulations, are withheld or
collected from Ill. This Agreement is intended to satisfy or be exempt from the
requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986, as amended including guidance and regulations interpreting such
provisions. In the event Ill becomes eligible for payment of any amounts
pursuant to Section 2(a) of the Amended and Restated Management Agreement,
Section 3 of the Amended and Restated Management Agreement entitled “Certain
Reduction of Payments by the Company,” shall continue to apply in accordance
with the terms of the Amended and Restated Management Agreement. Ill
acknowledges and agrees that the Company has made no assurances or
representations to him regarding the tax treatment of any consideration provided
for in this Agreement and that the Company has advised him to obtain his own
personal tax advice. Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Company, Ill shall be responsible for payment of any and all
taxes owed in connection with the consideration provided for in this Agreement.

15. Time to Consider Agreement and the First Release. Ill understands that he
may take twenty-one (21) calendar days after the date he receives this Agreement
and the First Release to decide whether to sign this Agreement and the First
Release. Ill represents that if he signs this Agreement and the First Release
before the expiration of the twenty-one (21) day period, it is because he has
decided that he does not need any additional time to decide whether to sign this
Agreement and the First Release.

16. Right to Rescind or Revoke. Ill understands that he has the right to rescind
or revoke this Agreement and the First Release for any reason within fifteen
(15) calendar days after he signs them. Ill understands that this Agreement and
the First Release will not become effective or enforceable unless and until Ill
has not rescinded them and the applicable rescission period has expired. Ill
understands that if he rescinds or revokes this Agreement or the First Release,
the rescission must be in writing and hand-delivered or mailed to the Company in
the manner set forth in the First Release.

17. Full Compensation. Except as otherwise provided herein or in the First
Release or in the Second Release, Ill acknowledges and understands that the
payments made and other consideration provided by the Company under this
Agreement will fully compensate Ill for and

 

9



--------------------------------------------------------------------------------

extinguish any and all of the potential claims Ill is releasing in the First
Release and the Second Release, including without limitation, his claims for
attorneys’ fees and costs and any and all claims for any type of legal or
equitable relief.

18. No Admission of Wrongdoing. Ill and the Company each understand and agree
that this Agreement does not constitute an admission that the Company has
violated any local ordinance, state or federal statute, or principle of common
law, that any party has engaged in any unlawful or improper conduct, or that
either party has been treated unfairly. Ill will not characterize this Agreement
as an admission that the Company has engaged in any unlawful or improper conduct
or treated Ill unfairly.

19. Legal Representation. Ill acknowledges that he has been advised by the
Company to consult with his own attorney before executing this Agreement, the
First Release and the Second Release and that he has done so. Ill further
acknowledges that he has had a full opportunity to consider this Agreement, the
First Release and the Second Release, that he has had a full opportunity to ask
any questions that he may have concerning this Agreement, the First Release and
the Second Release, or the settlement of any potential claims against the
Company, and that he has not relied upon any statements or representations made
by the Company or its attorneys, written or oral, other than the statements and
representations that are explicitly set forth in this Agreement and the
documents referenced herein.

20. Assignment and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of Ill and the Company and shall be
binding upon the successors and assigns of the Company. Ill may not assign this
Agreement or any rights or obligations hereunder. Any purported or attempted
assignment or transfer by Ill of this Agreement or any of Ill’s duties,
responsibilities, or obligations hereunder shall be void. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

21. Notices. For purposes of this Agreement, notices provided in this Agreement
shall be in writing and shall be deemed to have been given when personally
served, sent by courier or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, to the last known residence address
of Ill as stated in the employment records of the Company or, in the case of the
Company, to its principal office, to the attention of the Company’s General
Counsel, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

10



--------------------------------------------------------------------------------

22. Construction and Severability. The validity, interpretation, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
Minnesota without regard to conflicts-of-laws provisions that would require
application of any other law. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, said illegality or invalidity will
not in any way affect the legality or validity of any other provision hereof. It
is the intention of the parties hereto that the Company be given the broadest
possible protection respecting its confidential information and trade secrets;
and respecting competition and solicitation of employees by Ill during and
following the Transition Term.

23. Remedies.

(a) Remedies. Ill acknowledges that it would be difficult to fully compensate
the Company for monetary damages resulting from any breach by him of the
provisions paragraphs 6, 7, 8 or 9 of this Agreement. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

(b) Jurisdiction and Venue. Ill and the Company consent to jurisdiction of the
courts of the States of Florida or Minnesota and/or the federal district courts
of Florida or Minnesota for the purpose of resolving all issues of law, equity,
or fact arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement, the First Release or the Second
Release shall be brought solely in such courts. Each party consents to personal
jurisdiction over such party in the state and/or federal courts of either
Florida or Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum in the event either party commences a legal
action in the state and/or federal courts of either Florida or Minnesota. Venue,
for the purpose of all such suits commenced in state court, shall be in Hennepin
County, State of Minnesota, if the suit is brought in Minnesota, and in Palm
Beach County, State of Florida, if the suit is brought in Florida.

24. Entire Agreement. Except as set forth below, this Agreement sets forth the
entire agreement between the Company and Ill with respect to his employment by
the Company, the termination of such employment, and the Transition Term and
supersedes and all prior discussions, agreements and negotiations between the
Company and Ill related to such subject matter, including the Letter Agreement.
There are no undertakings, covenants, or commitments between the Company and Ill
other than as set forth in this Agreement, the First Release, the Second
Release, the written agreements applicable to the Equity Awards, the Past PIIA,
the New PIIA, the Amended and Restated Management Agreement, the Indemnification
Agreement, and any qualified employee benefit plans sponsored by the Company in
which Ill is a participant. This Agreement may not be altered or amended, except
by a writing executed by the party against whom such alteration or amendment is
to be enforced.

 

11



--------------------------------------------------------------------------------

25. Counterparts. This Agreement may be simultaneously executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

26. Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

27. Survival. The parties expressly acknowledge and agree that the provisions of
this Agreement which by their express or implied terms extend beyond the
termination of Ill’s employment hereunder, including without limitation
paragraphs 6, 7, 8 and 9 of this Agreement shall continue in full force and
effect, notwithstanding the conclusion of the Transition Term. In addition, the
representations and warranties contained herein shall survive the execution and
delivery hereof and the consummation of the transactions contemplated hereby.

28. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right or
remedy granted hereby or by any related document or by law. No single or partial
waiver of rights or remedies hereunder, nor any course of conduct of the
parties, shall be construed as a waiver of rights or remedies by either party
(other than as expressly and specifically waived). Any waiver of rights or
obligations hereunder shall be in writing signed by the waiving party.

29. No Mitigation. Ill shall not be required to mitigate the amount of any
payment or other benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by Ill as a result of his
employment by another employer after the conclusion of the Transition Term.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Transition Agreement as of the
date set forth above.

 

FAIR ISAAC CORPORATION     CHARLES L. ILL

By:

  /s/ William J. Lansing     /s/ Charles L. Ill  

William J. Lansing

President and Chief Executive Officer

    Signature

 

13